DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites wherein the powder has a D50 of 30 um or more and 200 um or less, and the powder has a D10 of 17 um or more.
As shown in applicant’s Affidavit filed 2/07/2022, a D10 values of 19.1 and 17.53 produce unexpected results compared to values of 11.93, 12, and 15.62 um for D10, Table 1a. Thus, the values of D10 of 17 um or more is commensurate in scope with the unexpected results.
The closest prior art is Hermann et al. (US 2011/0117485 A1) and Takeyama (US 2020/0024409). Hermann teaches exemplary particle size distribution may be: d10 about 10-15 um; d50 about 29-38 um; d90 about 52-68 um, see [0059]. Takeyama does not explicitly teach a D10 particle size, but teaches values that overlap with the claimed D50 range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744